Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21734 PIMCO Global StocksPLUS & Income Fund (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, New York, New York 10105 (Address of principal executive offices) (Zip code) Lawrence G. Altadonna - 1345 Avenue of the Americas, New York, New York 10105 (Name and address of agent for service) Registrants telephone number, including area code: 212-739-3371 Date of fiscal year end: March 31, 2009 Date of reporting period: September 30, 2008 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e -1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORT TO SHAREHOLDERS PIMCO Global StocksPLUS & Income Fund Semi-Annual Report September 30, 2008 Contents Letter to Shareholders 1 Fund Insights/Performance & Statistics 2-3 Schedule of Investments 4-13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Statement of Cash Flows 17 Notes to Financial Statements 18-30 Financial Highlights 31 Matters Relating to the Trustees Consideration of the Investment Management and Portfolio Management Agreements 32-33 Annual Shareholder Meeting Results/Proxy Voting Policies & Procedures 34 PIMCO Global StocksPLUS & Income Fund Letter to Sh areholders November 21, 2008 Dear Shareholder: We are pleased to provide you with the semi-annual report for PIMCO Global StocksPLUS & Income Fund (the Fund) for the six-month period ended September 30, 2008. Global stock and bond markets weakened during the period as sub-prime mortgage exposure led to instability among banking institutions and tight credit throughout the economy. In this environment, investors shunned all but the safest of government securities, international equity markets trailed domestic stock indexes. The Morgan Stanley
